Title: To John Adams from Matthew Robinson-Morris, 25 April 1786
From: Robinson-Morris, Matthew
To: Adams, John


     
      Sir,
      Horton 25th April 1786.
     
     I am honor’d with your letters both by Mr. Partridge and by the post and am proud to observe; that we so much concur in our public and political sentiments. I am particularly pleas’d to agree with you in the reciprocal opinion; that the closest union and connection between our two countries is one of their very first and greatest mutual interests. I do for that and other reasons so exceedingly dislike some of our own proceedings both in the East, the West and at home; that I scruple to express my thoughts concerning them; but I dont see, what can possibly be our future part or fate in the world, except to prove a most signal example for instructing and warning the rest of mankind.
     My desire of a trade totally free however goes to so great an extent; that whatever nations should act differently, I might probably be for leaving them to the sure punishment of their own misconduct in that respect and continue nevertheless in the mind of abiding firmly ourselves by the former principle; which, I should believe, would lead to wealth and plenty a people steadily adhering to it; let others do what they would: Warlike in particular, that is to say, defensive, as well as offensive alliances with other States I never think of without abhorrence.
     There is another subject of American politics, in which I must confess myself rather to differ from what appears to be the opinion of some wise and honest men; although I have not by your letters observ’d; that I do so from you. I most highly honor your Congress, the annual representation of so many free states; but I should for one as a Citizen of America nevertheless be cautious of placing too

much permanent power even in their hands: It might be a dangerous experiment and not easily amended, if any thing proved amiss. I should rather look to the Swiss, than the Dutch confederation. The former no where bordering on the Sea nor having the least means of Naval Commerce are not so rich and populous, as the latter; but they seem for their numbers and situation to be at least, as happy a people as any in Europe.
     By repeating the observation concerning the Western progress of Arts and Sciences, I meant no more than the present appearance; that the same circumstance or accident may perhaps be continued in Ireland and America. I alluded herein to a common and trite remark; but human improvements certainly are by degrees taking a wider compass (as you seem to say) and will probably continue to do so, until they shall spread over our whole habitable globe; although they have in general proceeded hitherto from East to West.
     When I put the question “are these circumstances not turn’d to violent enmity and aversion” I was applying to a particular description of men and speaking according to their real or profess’d sentiments; but the expression might have been as proper; if I had ask’d “Have we to thank ourselves, if these circumstances are not turn’d” &c.
     I heartily wish; that you may find your Public Debt so manageable, as you seem to expect; but no such circumstance has come within my observation or experience: With the example however, which I see daily and hourly before my eyes; it is no wonder; if I have contracted an utter aversion for all national debts.
     The superstitious belief or pretension of any divine right in Princes is totally eradicated out of England: Not the least circumstance of that kind remains among us; but bribery and corruption have succeeded in their place: These are become the great or almost only means of government and have proved far more powerful and more fatal, than the other: They have done, what those neither did nor could do and will without doubt perfectly compleat their work; before they leave: Englishmen are as yet, but at the beginning of their sorrows; however important some events may of themselves appear; which have already happen’d.
     These matters nevertheless are perhaps too extensive for a letter nor do I know, how long business may require your presence in London: My health may probably carry me to Aix-la-Chappelle; (when the season shall suit for such a journey) and sooner or later, as it may press me more or less: I have formerly found great benefit from those waters and baths and have now occasion for them: If you can

in the mean time however induce yourself to visit my hermitage at Horton; I shall be very proud and happy. I can offer you no conveniences or advantages here; except a most perfect freedom in all respects; which you will certainly find. It would likewise greatly add to my pleasure; if Dr. Price should be perswaded to accompany you. I may however give a fuller commission on this subject to Mr. Partridge; whom I will take the liberty to make the bearer of this letter. I am with sincere esteem / Sir, / Your most Respectful / and obedient Servt.
     
      M. Robinson M.
     
    